Title: To James Madison from Rufus King, 14 December 1801
From: King, Rufus
To: Madison, James


No: 44.
Sir,London December 14. 1801.
In a Letter dated October 7. Commodore Dale informs me that he had been obliged to ask the English Government at Gibraltar for certain Supplies that his Squadron stood in need of; a List of the Articles and of their prices is contained in the Commodores Receipts, copies of which were enclosed in his Letter to me. I have hitherto received no application for payment, and am in hopes that such arrangements have been made as will enable Commodore Dale to settle this account at Gibraltar.
Mr. Eaton, our Consul at Tunis having sent me a Copy of the Complaint, which he had lodged in the English Consular Office at that place, against Mr. Mc.Donough the English Agent at Tripoli, I wrote a Letter to Lord Pelham upon the Subject, copies of which and of his answer are annexed. Lord Pelham in conversation with me concerning this Complaint assured me that he would pay particular attention to the subject in preparing the Instructions to the Person who will Succeed Mr. Mc.Donough at Tripoli.
By the annexed Copies of Letters respecting the articles prepared and preparing as a present for the Bey of Tunis you will perceive how far this business is completed. Mr. Hargraves, by whom we have Sent the Box of Jewels, has been many years settled at Tunis; and although it would have been better to have Sent the whole of the articles together had they been all ready, as Mr. Eaton has repe[a]tedly informed the Bey that they would be sent by Hargraves, I was apprehensive that it might involve Mr. Eaton in new Difficulties should Hargraves return empty handed. Notwithstanding I have before informed you that I should not deem it necessary to insure such of these articles as I could find an opportunity to send in an English frigate, I have in the present instance from prudential considerations departed from this determination, and Rundell & Bridge according to my orders have procured an Insurance in their own names, at the rate of two Guineas and a half, and in a valued Policy, upon the Cost of the Articles sent by Hargraves; the Policy has been sent to me, and is so expressed as to cover the Risque whether Hargraves proceeds from Gibraltar in an American Frigate to Tunis, or continues his voyage in the English Frigate to Algiers, and thence by Land to Tunis. With perfect Respect and Esteem I have the honour to be, Sir, Your obedient and faithful servant
(Signed)   Rufus King.
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 54). RC marked duplicate; in a clerk’s hand; docketed by Wagner as received 21 Feb. For enclosures, see nn. 2 and 3.


   Dale’s letter to King is printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:596.


   King enclosed an extract of William Eaton’s letter to him, 1 Sept. 1801 (1 p.), stating that the British consul at Tunis, Perkins Magra, had refused to act on the complaints against British agent Bryan McDonogh made in Eaton to Magra, 1 Sept. 1801 (4 pp.; printed ibid., 1:565–66). King included a copy of a certificate from Richard Dale, dated 10 Sept. 1801 (1 p.), attesting to the truth of Eaton’s charges. He also enclosed copies of his letter to Lord Pelham, 28 Nov. 1801 (4 pp.; printed in King, Life and Correspondence of Rufus King, 4:22–24), transmitting the above correspondence, and Pelham’s reply, 5 Dec. 1801 (2 pp.; printed ibid., 4:24–25), assuring King that since McDonogh was soon to be replaced, an investigation of his conduct was unnecessary.


   The enclosures are copies of King to Eaton, 16 Nov. 1801 (3 pp.) and 10 Dec. 1801 (2 pp.; printed ibid., 4:31), describing the status of Eaton’s orders, and King’s letters of 10 Dec. 1801 to O’Brien (1 p.), Gavino (2 pp.), and Dale (2 pp.), requesting all possible aid be rendered to Lewis Hargreaves who was traveling to Algiers with a box of jewels for the bey of Tunis.

